193 F.2d 644
SCOTTI,v.UNITED STATES.
No. 13520.
United States Court of Appeals Fifth Circuit.
Jan. 4, 1952.Rehearing Denied Feb. 25, 1952.

Philip A. Schraub, Corpus Christi, Tex., for appellant.
K. M. Nolen, Asst. U.S. Atty., Brian S. Odem, U.S. Atty., John C. Snodgrass, Asst. U.S. Atty., all of Houston, Tex., for appellee.
Before HOLMES, BORAH, and STRUM, Circuit Judges.
HOLMES, Circuit Judge.


1
The appellant was charged with the unlawful acquisition of marihuana in violation of Section 2593(a), Title 26 of the United States Code.  He waived a trial by jury, and moved to suppress the evidence obtained by officers of the City of Corpus Christi, Texas.  The court below first thought that the defendant had consented to the search, but finally concluded that the search, though not voluntary, was made by state officers, acting solely as agents of the state and not in cooperation with federal officers.  The court further found that there was no showing that federal officers had any prior knowledge of this arrest or seizure, or any understanding or agreement with reference to the same; and no showing that there was any irregularity in any other arrest or seizure.


2
Conceding, without deciding, that this search was invalid under federal law, we find no merit in this appeal, because the city officers, in making the search, were acting solely under state law.  Texas laws prohibit the traffic in marihuana, the violation of which is a felony, and the minimum penalty for which is two years imprisonment.  The judgment appealed from is affirmed.  The pertinent authorities, with an able analysis of them, are contained in the opinion of the learned district judge, 102 F. Supp. 747.


3
Affirmed.